Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 31, 2022

The Court of Appeals hereby passes the following order:

A22E0058. VELAZQUEZ v. PEREZ.

      Upon consideration, applicant’s emergency motion for an extension of time in
which to file a discretionary application is GRANTED. Applicant shall have until
July 1, 2022 to file the application.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/31/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.